Exhibit 1.01 Spartan Motors, Inc. Conflict Minerals Report For the Year Ended December 31, 2014 This report for the calendar year ended December 31, 2014, is presented to pursuant to Rule 13p-1 under the Securities Exchange Act of 1934 (the "Rule"). The Rule was adopted by the Securities and Exchange Commission ("SEC") to implement reporting and disclosure requirements related to conflict minerals as directed by the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 ("Dodd-Frank Act"). The Rule imposes certain reporting obligations on SEC registrants whose manufactured products contain tantalum, tin, tungsten or gold, which are necessary to the functionality or production of their products. The term "Conflict Minerals" is defined as columbite-tantalite (coltan), cassiterite, gold, wolframite, tantalum, tin, tungsten, and any other mineral or its derivatives determined by the U.S. Secretary of State to be financing conflict in the Democratic Republic of the Congo (DRC) or an adjoining country. The term "3TG" is defined as tantalum, tin, tungsten and gold and their compounds. If a registrant can establish that the 3TG in their supply chain originated from sources other than the Democratic Republic of the Congo or an adjoining country, as defined by the SEC (the "Covered Countries"), or from recycled and scrap sources, they must submit a Form SD which describes the Reasonable Country of Origin Inquiry ("RCOI") that the registrant completed. If a registrant has reason to believe that any of the 3TG in their supply chain may have originated in the Covered Countries, or if they are unable to determine the country of origin of those conflict minerals, then the issuer must exercise due diligence on the conflict minerals' source and chain of custody. The registrant must annually submit a Conflict Minerals Report ("CMR") to the SEC that includes a description of those due diligence measures. We are filing this CMR because, after completing a RCOI and due diligence, the Company is unable to conclude whether any of the conflict minerals contained in Company products originated in the Covered Countries. Company Overview Spartan Motors, Inc. was organized as a Michigan corporation on September 18, 1975, and is headquartered in Charlotte, Michigan. We began development of our first product that same year and shipped our first fire truck chassis in October 1975. We are known as a leading, niche market engineer and manufacturer in the heavy-duty, custom vehicles marketplace. We have four wholly owned operating subsidiaries: Spartan Motors Chassis, Inc., located at the corporate headquarters in Charlotte, Michigan (“Spartan Chassis”); Spartan Motors USA, Inc., located in Brandon, South Dakota (“Spartan USA”, formerly known as Crimson Fire, Inc.); Crimson Fire Aerials, Inc., located in Ephrata, Pennsylvania (“Crimson Aerials”); and Utilimaster Corporation, located in Wakarusa and Bristol, Indiana (“Utilimaster”). Effective December 31, 2014, we dissolved our Classic Fire, LLC (“Classic Fire”) subsidiary and are in the process of relocating its operations to our manufacturing facilities in Charlotte, Michigan and Brandon, South Dakota. At December 31, 2014, we were also a participant in a joint venture, Spartan-Gimaex Innovations, LLC (“Spartan-Gimaex”), with Gimaex Holding, Inc. Spartan Chassis is a leading designer, engineer and manufacturer of custom heavy-duty chassis. The chassis consist of a frame assembly, engine, transmission, electrical system, running gear (wheels, tires, axles, suspension and brakes)and, for fire trucks and some specialty chassis applications, a cab. Spartan Chassis customers are original equipment manufacturers (“OEMs”)who complete their heavy-duty vehicle product by mounting the body or apparatus on our chassis. Spartan USA engineers and manufactures fire trucks built on chassis platforms purchased from either Spartan Chassis or outside sources. Crimson Aerials engineers and manufactures aerial ladder components for fire trucks. Utilimaster is a leading manufacturer of specialty vehicles made to customer specifications in the delivery and service market, including walk-in vans and hi-cube vans, as well as truck bodies. Spartan-Gimaex is a 50/50 joint venture that was formed to provide emergency response vehicles for the domestic and international markets. In February, 2015 Spartan USA and Gimaex Holding, Inc. mutually agreed to begin discussions regarding the dissolution of the joint venture. The dissolution is expected to become effective in the second quarter of 2015. Conflict Minerals Policy Spartan Motors and its subsidiaries endeavor to maintain the highest standards of ethical conduct and integrity in all areas of their business activities. On August 22, 2012, the U.S. Securities and Exchange Commission adopted final rules to implement reporting and disclosure requirements related to "conflict minerals," as directed by the Dodd-Frank . We are committed to working closely with our supply chain to ensure we fully comply with the requirements set forth in Section 1502 of the Dodd-Frank Act. We have implemented the OECD Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas, and are utilizing the conflict minerals reporting template (CMRT) owned by the Conflict Free Sourcing Initiative (CFSI), for exercising due diligence within our supply chain. We do not knowingly source any product containing Conflict Minerals and we continue work on our due diligence process in order to verify that the components we source do not contain Conflict Minerals. We have requested that our suppliers commit to responsible sourcing of 3TG used in the production of components supplied to us. We expect our suppliers to have in place policies and due diligence measures that will enable us to reasonably assure that products and components supplied to us containing 3TG are DRC conflict free. Our suppliers will be requested to perform due diligence to determine the source of any 3TG that are contained in the components that they supply to us. Our suppliers due diligence must include, where applicable, completion of the EICC/GeSI Conflict Minerals reporting CMRT. Our conflict minerals policy is posted on our website at www.spartanmotors.com RCOI & Due Diligence Our due diligence measures have been designed to conform with the framework in The Organization for Economic Cooperation and Development ("OECD") Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas and the related Supplements for Gold and for Tin, Tantalum and Tungsten ("OECD Guidance"). Supply Chain We rely on our direct suppliers to provide information on the origin of the 3TG contained in components and materials supplied to us, including sources of 3TG that are supplied to them from lower tier suppliers. We have requested that our suppliers commit to responsible sourcing of conflict minerals used in the production of components supplied to us. Our suppliers have been requested to perform due diligence to determine the source of any conflict minerals that are contained in the components that they supply to us. Our suppliers' due diligence must include, where applicable, completion of the Conflict Minerals Reporting Template (CMRT). The CMRT was developed to facilitate disclosure and communication of information regarding smelters that provide material to a company's supply chain. It includes questions regarding a company's conflict-free policy, engagement with its direct suppliers, and a listing of the smelters the company and its suppliers use. In addition, the CMRT contains questions about the origin of conflict minerals included in their products, as well as supplier due diligence. Written instructions and recorded training illustrating the use of the tool is available on CFSI's website. For the 2014 reporting year, all of our relevant suppliers were asked to complete the CMRT. This is a requirement set forth in all of our supplier contract agreements. Going forward, we currently expect we will only disseminate the CMRT to those suppliers who supply components likely to contain 3TG. We believe this approach is reasonable in light of the nature and number of our suppliers, as well as industry standards and practices of peer companies. Due Diligence Process We reviewed the components that are included in the specialty vehicles and chassis that we manufacture that could contain 3TG that is necessary to the functionality or production of our products. Our due diligence measures have been designed to conform with the framework in The Organization for Economic Cooperation and Development ("OECD") Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas ("OECD Guidance") and the related Supplements for Gold and for Tin, Tantalum and Tungsten. Step One: Establish Strong Company Management Systems Internal Team At our corporate level, we have a cross functional team and a third-party consulting subject matter expert working collaboratively to develop our program. This team is responsible for the corporate conflict minerals policy and providing support and instructions on the due diligence measures required to be implemented for each of our divisions. Supplier Engagement With respect to the OECD requirement to strengthen engagement with suppliers, we have continued with our training program for our suppliers for the 2014 reporting year. It was found that many suppliers in 2013 were not aware of or did not understand the Dodd-Frank 1502 requirements. As a result of this finding, we developed an instructional document that was provided to all of our suppliers by the second quarter of 2014. We will encourage our suppliers to share this information throughout the whole supply chain, all the way to the smelter level. Suppliers will continue to receive education and support from our business unit champions during the RCOI process on an annual basis. Additionally Spartan Motors has developed a robust supplier management plan for Conflict Minerals. Spartan Motors has developed systems for new suppliers as well as existing suppliers. For existing suppliers the quality manual was updated to include the requirements that suppliers must comply with conflict minerals reporting. Internal supplier management processes were also updated to ensure supplier conformance and communication for conflict Minerals. As part of the supplier approval process, new suppliers must first provide a completed CMRT prior to being approved as a Spartan Motors supplier. Suppliers are also evaluated monthly for conformance to the conflict minerals requirements. Spartan Motors also provides explicit instructions as well as education materials for suppliers on an annual basis to assist them with their conflict minerals reporting compliance. Compliance with all the criteria is dictated in the contracts for all Spartan Motors suppliers. Grievance Mechanism Our website ( www.Spartanmotors.com ) contains a prominent link to our conflict minerals policy page. Included with our conflict minerals policy on our website is a link that can be utilized to contact our Compliance Officer with concerns regarding our conflict minerals policy or our use of conflict minerals. It is the policy of Spartan Motors that any communications regarding our Code of Business Conduct and Compliance or Conflict Minerals received by our Chief Compliance Officer is submitted for review to our Board of Directors. Step Two: Identify and Assess Risk in the Supply Chain All of our relevant suppliers were identified for inclusion in our 2014 RCOI. We rely on these suppliers, whose components we believe may contain 3TG, to provide us with information about the source of Conflict Minerals, if any, contained in the components supplied to us. Our direct suppliers are similarly reliant upon information provided by their suppliers. We will assess risk by reviewing the suppliers' answers provided in the CMRT for risk indicators. These risk indicators are based on common industry practices. When risk indicators are found, corrective action measures will be required of the supplier(s). Step Three: Design and Implement a Strategy to Respond to Risks To ensure consistency and data integrity, suppliers were mandated to provide a CMRT for this reporting year. In the previous year multiple formats were accepted. Supplier CMRTs are evaluated against a set list of data quality standards. Any discrepancies identified are logged in an online tool and sent back to the supplier for further investigation and corrective action. Step Four: Carry Out Independent Third Party Audit of Supply Chain Due Diligence at Identified Points in the Supply Chain We do not typically have a direct relationship with 3TG smelters and refiners and do not perform or direct audits of these entities within our supply chain. We do track all smelters that have been audited via the Conflict Free Sourcing Initiative ("CFSI"). Step Five: Report on Supply Chain Due Diligence We conducted a survey of those suppliers described above using the CMRT. The CMRT was developed to facilitate disclosure and communication of information regarding smelters that provide material to a company's supply chain. It includes questions regarding a company's conflict-free policy, engagement with its direct suppliers, and a listing of the smelters the company and its suppliers use. In addition, the CMRT contains questions about the origin of 3TG included in their products, as well as supplier due diligence. Written instructions and recorded training illustrating the use of the tool is available on CFSI's website. The CMRT is being used by many companies in their due diligence processes related to conflict minerals. The number of supplier responses has decreased from the last reporting year due tothe data quality standards Spartan Motors implemented which eliminated all other reporting formats other than the CMRT and held suppliers to a much higher standard for data quality. It is Spartan Motors goal to continue to work with the suppliers to educate them on all the requirements so that Spartan Motors can have a 100% response rate. For this reporting year Spartan received responses from 18 percent of all the suppliers surveyed. The data collected included the names of 501 entities listed by our suppliers as smelters or refiners. 95 of these entities were identified as certified Conflict-Free using the CFSI Reporting CMRT. We compared these facilities to the CFSI list of smelters and where a supplier indicated that the facility was certified as Conflict-Free, we ensured that the name was listed by CFSI. The large majority of the responses received provided data at a company or divisional level or, as described above, were unable to specify the smelters or refiners used. With the exception of the supplier(s) described above, we are unable to determine whether any of the 3TG reported by the suppliers were contained in components or parts supplied to us or to validate that any of these smelters or refiners are actually in our supply chain. Requesting that our suppliers complete the CMRT regarding information about 3TG smelters and refiners in our supply chain represents the most reasonable effort we can make to determine the mines or locations of origin of the 3TG in our supply chain. As a result of our due diligence efforts, we have concluded in good faith that we do not have sufficient data to determine where the 3TG in our products originate. We are committed to this process and will continue to implement and improve our conflict mineralsdue diligence program. Based on the information obtained pursuant to our RCOI and the due diligence process, we do not have sufficient information to determine the country of origin of all of the 3TG used in our products; however, based on the information that was provided by the responding suppliers and otherwise obtained through our due diligence process, we believe that, to the extent reasonably determinable, the facilities that were used to process the 3TG contained in our products included the smelters and refiners listed below: Name Smelter State Metal Country 5N Plus Unknown Tin (Sn) CANADA 5N Plus Lübeck GmbH Unknown Tin (Sn) GERMANY A&M Minerals Ltd. Unknown Tantalum (Ta) UNITED KINGDOM A.L.M.T. Corp. Listed on the EICC-GeSI List Tungsten (W) JAPAN Academy Precious Metals (China) Co., Ltd. Unknown Tin (Sn) CHINA Academy Precious Metals (China) Co., Ltd. Unknown Gold (Au) CHINA Advanced Chemical Company Listed on the EICC-GeSI List Gold (Au) UNITED STATES AGR Matthey Unknown Gold (Au) AUSTRALIA Aida Chemical Industries Co. Ltd. Listed on the EICC-GeSI List Gold (Au) JAPAN AIM Unknown Tin (Sn) CANADA Aktyubinsk Unknown Gold (Au) KAZAKHSTAN Allgemeine Gold-und Silberscheideanstalt A.G. Listed on the EICC-GeSI List Gold (Au) GERMANY Almalyk Mining and Metallurgical Complex (AMMC) Listed on the EICC-GeSI List Gold (Au) UZBEKISTAN ALMT Unknown Tungsten (W) CHINA Alpha Listed on the CFS List Tin (Sn) UNITED STATES Amalgamated Metal Corporation Plc Unknown Tin (Sn) UNITED KINGDOM American Iron and Metal Unknown Tin (Sn) UNITED STATES AMG Advanced Metallurgical Group Unknown Tantalum (Ta) BRAZIL AngloGold Ashanti Córrego do Sítio Minerção Listed on the CFS List Gold (Au) BRAZIL Aoki Loboratories ltd Unknown Tin (Sn) HONG KONG Argor-Heraeus SA Listed on the CFS List Gold (Au) SWITZERLAND Arroz Corporation. Unknown Tantalum (Ta) JAPAN Asahi Pretec Corporation Listed on the CFS List Gold (Au) JAPAN Asahi seiren Co.,Ltd Unknown Tin (Sn) JAPAN Asahi Solder Technology (Wuxi) Co. Ltd. Unknown Tin (Sn) CHINA Asaka Riken Co Ltd Listed on the EICC-GeSI List Gold (Au) JAPAN Asarco Gold (Au) UNITED STATES Atasay Kuyumculuk Sanayi Ve Ticaret A.S. Listed on the EICC-GeSI List Gold (Au) TURKEY ATI Metalworking Products Unknown Tin (Sn) UNITED STATES Atlantic Metals & Alloys Unknown Tin (Sn) UNITED STATES Aurubis AG Listed on the CFS List Gold (Au) GERMANY Ausmelt Limited Unknown Tin (Sn) AUSTRALIA Baiyin Nonferrous Group Co.,Ltd. Unknown Gold (Au) CHINA Balver Zinn Josef Jost GmbH & Co. KG Unknown Tin (Sn) GERMANY Bangko Sentral ng Pilipinas (Central Bank of the Philippines) Listed on the EICC-GeSI List Gold (Au) PHILIPPINES Bangkok Assay Unknown Gold (Au) THAILAND Baoshida Swissmetal Unknown Tin (Sn) SWITZERLAND Bauer Walser AG Listed on the EICC-GeSI List Gold (Au) GERMANY Beijing Tian-Long Tungsten & Molybdenum Co., Ltd. Unknown Tungsten (W) CHINA BHP Billiton Unknown Gold (Au) CHILE BNT Chemicals Gmbh Unknown Tin (Sn) GERMANY Boliden AB Listed on the EICC-GeSI List Gold (Au) SWEDEN bolin Co.Ltd.of xi'an Univ.of Arch.&Tech Unknown Gold (Au) CHINA Britannia Refined Metals Ltd. Unknown Tin (Sn) UNITED KINGDOM C. Hafner GmbH + Co. KG Listed on the EICC-GeSI List Gold (Au) GERMANY C.Uyemura & CO,.LTD Unknown Gold (Au) JAPAN Canfield Unknown Tin (Sn) UNITED STATES Caridad Listed on the EICC-GeSI List Gold (Au) MEXICO Castolin Unknown Tin (Sn) FRANCE CCR Refinery – Glencore Canada Corporation Listed on the CFS List Gold (Au) CANADA Cendres + Métaux SA Listed on the EICC-GeSI List Gold (Au) SWITZERLAND CFC Cooperativa dos Fundidores de Cassiterita da Amazônia Ltda. Unknown Tin (Sn) BRAZIL CHAN WEN COPPER INDUSTRY CO.,LTD. Unknown Tin (Sn) TAIWAN CHANGCHENG GOLD AND SILVER REFINERY CO., LTD. Unknown Gold (Au) CHINA Changsha South Tantalum Niobium Co., Ltd. Listed on the EICC-GeSI List Tantalum (Ta) CHINA Chengdu Hongbo Industrial co,Ltd Unknown Tungsten (W) CHINA Chengfeng Metals Co Pte Ltd Unknown Tin (Sn) SINGAPORE Chenzhou Diamond Tungsten Products Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA Chenzhou Gold Arrow Solder CO.,Ltd Unknown Tin (Sn) CHINA Chimet S.p.A. Listed on the CFS List Gold (Au) ITALY China Shenzhen Morgan Sputtering Targets & Technology Co.,Ltd. Unknown Tantalum (Ta) CHINA China Sino-Platinum Metals Co.,Ltd Unknown Gold (Au) CHINA China Gold International Resources Corp. Ltd. Unknown Gold (Au) CHINA China Golddeal Investment Co. Ltd Unknown Gold (Au) CHINA China National Gold Group Corporation Listed on the EICC-GeSI List Gold (Au) CHINA China Nonferrous Metal Mining (Group) Co., Ltd. Unknown Gold (Au) CHINA China Rare Metal Materials Company Listed on the EICC-GeSI List Tin (Sn) CHINA China Sino-Platinum Metals Co.,Ltd Unknown Gold (Au) CHINA China Steel Corporation Unknown Tin (Sn) TAIWAN China Tin Group Co., Ltd. Listed on the EICC-GeSI List Tin (Sn) CHINA Chongyi Zhangyuan Tungsten Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA Chugai Mining Listed on the EICC-GeSI List Gold (Au) JAPAN Chugaikogyo Unknown Gold (Au) JAPAN CNMC (Guangxi) PGMA Co. Ltd. Listed on the EICC-GeSI List Tin (Sn) CHINA Cofermetal Unknown Tin (Sn) ITALY Colt Refining Listed on the EICC-GeSI List Gold (Au) UNITED STATES Companhia Industrial Fluminense Unknown Tantalum (Ta) BRAZIL Conghua Tantalum and Niobium Smeltry Listed on the CFS List Tantalum (Ta) CHINA Cookson Unknown Gold (Au) UNITED STATES Cookson Alpha Metals (Shenzhen) Co., Ltd. Unknown Tin (Sn) CHINA Cookson Group Unknown Gold (Au) SPAIN Cooper Santa Listed on the EICC-GeSI List Tin (Sn) BRAZIL CSC Pure Technologies Unknown Tin (Sn) RUSSIAN FEDERATION CV Duta Putra Bangka Unknown Tin (Sn) INDONESIA CV Gita Pesona Listed on the EICC-GeSI List Tin (Sn) INDONESIA CV JusTindo Listed on the EICC-GeSI List Tin (Sn) INDONESIA CV Makmur Jaya Listed on the EICC-GeSI List Tin (Sn) INDONESIA CV Nurjanah Listed on the EICC-GeSI List Tin (Sn) INDONESIA CV Serumpun Sebalai Listed on the EICC-GeSI List Tin (Sn) INDONESIA CV United Smelting Listed on the CFS List Tin (Sn) INDONESIA Daejin Indus Co. Ltd Listed on the EICC-GeSI List Gold (Au) KOREA, REPUBLIC OF DaeryongENC Listed on the CFS List Gold (Au) KOREA, REPUBLIC OF Daye Non-Ferrous Metals Mining Ltd. Listed on the EICC-GeSI List Gold (Au) CHINA Dayu Weiliang Tungsten Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA Do Sung Corporation Listed on the EICC-GeSI List Gold (Au) KOREA, REPUBLIC OF Doduco Listed on the EICC-GeSI List Gold (Au) GERMANY Dongguan Qiandao Tin Co.,Ltd Unknown Tin (Sn) CHINA Dowa Listed on the CFS List Gold (Au) JAPAN Dowa Listed on the EICC-GeSI List Tin (Sn) JAPAN Duoluoshan Listed on the CFS List Tantalum (Ta) CHINA Eco-System Recycling Co., Ltd. Listed on the EICC-GeSI List Gold (Au) JAPAN Edzell Corp Unknown Tin (Sn) URUGUAY Eldorado Gold Corporation Unknown Gold (Au) CHINA EM Vinto Listed on the EICC-GeSI List Tin (Sn) BOLIVIA ESG Edelmetallservice GmbH & Co. KG Unknown Gold (Au) GERMANY Essar Steel Algoma Unknown Tin (Sn) CANADA Estanho de Rondônia S.A. Listed on the EICC-GeSI List Tin (Sn) BRAZIL Ethiopian Minerals Development Share Company Unknown Tantalum (Ta) ETHIOPIA Eximetal S.A. Unknown Tin (Sn) ARGENTINA Exotech Inc. Listed on the CFS List Tantalum (Ta) UNITED STATES F&X Electro-Materials Ltd. Listed on the CFS List Tantalum (Ta) CHINA FAGGI ENRICO SPA Unknown Gold (Au) ITALY Feinhutte Halsbrucke GmbH Unknown Gold (Au) GERMANY Feinhutte Halsbrucke GmbH Unknown Tin (Sn) GERMANY Fenix Metals Listed on the EICC-GeSI List Tin (Sn) POLAND Ferro Corporation Unknown Gold (Au) UNITED STATES FSE Novosibirsk Refinery Listed on the EICC-GeSI List Gold (Au) RUSSIAN FEDERATION Fujian Jinxin Tungsten Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA Galloo N.V. Unknown Tin (Sn) BELGIUM Gannon & Scott Unknown Tantalum (Ta) UNITED STATES Gansu Seemine Material Hi-Tech Co Ltd Listed on the EICC-GeSI List Gold (Au) CHINA Gansu-based Baiyin Nonferrous Metals Corporation (BNMC) Unknown Gold (Au) CHINA Ganzhou Grand Sea W & Mo Group Co Ltd Unknown Tungsten (W) CHINA Ganzhou Hailong W & Mo Co. Ltd Unknown Tungsten (W) CHINA Ganzhou Huaxing Tungsten Products Co., Ltd. Listed on the CFS List Tungsten (W) CHINA Ganzhou Jiangwu Ferrotungsten Co., Ltd. Listed on the CFS List Tungsten (W) CHINA Ganzhou Non-ferrous Metals Smelting Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA Ganzhou Seadragon W & Mo Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA Ganzhou Sinda W & Mo Co., Ltd. Unknown Tungsten (W) CHINA GANZHOU TEJING TUNGSTEN & MOLYBDENUM CO.,LTD Unknown Tungsten (W) CHINA Geib Refining Corp Unknown Gold (Au) UNITED STATES Geib Refining Corporation Unknown Gold (Au) UNITED STATES Gejiu Jin Ye Mineral co., Ltd Unknown Tin (Sn) CHINA Gejiu Kai Meng Industry and Trade LLC Listed on the EICC-GeSI List Tin (Sn) CHINA Gejiu Non-Ferrous Metal Processing Co. Ltd. Listed on the CFS List Tin (Sn) CHINA Gejiu Yunxi Group Corp. Unknown Tin (Sn) CHINA Gejiu Zi-Li Listed on the EICC-GeSI List Tin (Sn) CHINA Gibbs Wire & Steel Co Unknown Tin (Sn) UNITED STATES Global Advanced Metals Listed on the CFS List Tantalum (Ta) UNITED STATES Global Advanced Metals Boyertown Listed on the EICC-GeSI List Tantalum (Ta) UNITED STATES Global Tungsten & Powders Corp. Listed on the CFS List Tungsten (W) UNITED STATES Golden Egret Special Alloy Co. Ltd Unknown Tungsten (W) CHINA Grant Manufacturing and Alloying Unknown Tin (Sn) UNITED STATES Guangdong Jinding Gold Limited Listed on the EICC-GeSI List Gold (Au) CHINA Guangdong Mingfa Precious Metals Co., Ltd. Unknown Gold (Au) CHINA Guangdong Xianglu Tungsten Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA Guangdong Zhiyuan New Material Co., Ltd. Listed on the CFS List Tantalum (Ta) CHINA Guangxi China Tin Group Co., Ltd Unknown Tin (Sn) CHINA Guangxi Nonferrous Metals Group ( Hechi Xinhua smelting limited company Unknown Tin (Sn) CHINA Guixi Smelter Unknown Gold (Au) CHINA H L Thorne Unknown Tin (Sn) UNITED KINGDOM H.C. Starck Co., Ltd. Listed on the EICC-GeSI List Tantalum (Ta) THAILAND H.C. Starck GmbH Listed on the EICC-GeSI List Tungsten (W) GERMANY H.C. Starck GmbH Goslar Listed on the EICC-GeSI List Tantalum (Ta) GERMANY H.C. Starck Group Listed on the CFS List Tantalum (Ta) GERMANY H.C. Starck Hermsdorf GmbH Listed on the EICC-GeSI List Tantalum (Ta) GERMANY H.C. Starck Inc. Listed on the EICC-GeSI List Tantalum (Ta) UNITED STATES H.C. Starck Ltd. Listed on the EICC-GeSI List Tantalum (Ta) JAPAN Hangzhou Fuchunjiang Smelting Co., Ltd. Listed on the EICC-GeSI List Gold (Au) CHINA Harmony Gold Mining Company Limited Unknown Gold (Au) SOUTH AFRICA HC Starck GmbH Listed on the CFS List Tungsten (W) GERMANY HEESUNG METAL Ltd. Unknown Gold (Au) KOREA, REPUBLIC OF Heimerle + Meule GmbH Listed on the CFS List Gold (Au) GERMANY Henan Zhongyuan Refinery & Henan San Men Xia Unknown Gold (Au) CHINA Hengyang King Xing Lifeng New Materials Co., Ltd. Listed on the CFS List Tantalum (Ta) CHINA Heraeus Ltd. Hong Kong Listed on the CFS List Gold (Au) HONG KONG Heraeus Materials Technology GmbH & Co. KG Unknown Tin (Sn) KOREA, REPUBLIC OF Heraeus Precious Metals GmbH & Co. KG Listed on the CFS List Gold (Au) GERMANY Hi-Temp Listed on the CFS List Tantalum (Ta) UNITED STATES HMG Unknown Gold (Au) GERMANY Hon Shen Co. Ltd Unknown Gold (Au) TAIWAN HONGQIAO METAL Unknown Tin (Sn) CHINA Huichang Jin Shun Tin Industry Co. Ltd Unknown Huichang Jinshunda Tin Co. Ltd Listed on the EICC-GeSI List Tin (Sn) CHINA Hunan Changda Vanadium Tungsten Company Unknown Tungsten (W) CHINA Hunan Chenzhou Mining Group Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA Hunan Xianghualing tin Co. ltd Unknown Tin (Sn) CHINA Hwasung CJ Co. Ltd Listed on the EICC-GeSI List Gold (Au) KOREA, REPUBLIC OF Hyundai-Steel Unknown Tin (Sn) KOREA, REPUBLIC OF Impag AG Unknown Tin (Sn) SWITZERLAND Indra Eramulti Logam, IMLI Unknown Tin (Sn) INDONESIA Inner Mongolia Qiankun Gold and Silver Refinery Share Company Limited Listed on the EICC-GeSI List Gold (Au) CHINA Innova Recycling GmbH Unknown Tantalum (Ta) GERMANY INTALS S.P.A. Unknown Tin (Sn) ITALY Ishifuku Metal Industry Co., Ltd. Listed on the CFS List Gold (Au) JAPAN ISLAND GOLD REFINERY Unknown Gold (Au) CHINA Istanbul Gold Refinery Listed on the CFS List Gold (Au) TURKEY Jada Electronic limited (JX Nippon Mining&Matel Co., Ltd) Unknown Tantalum (Ta) JAPAN Japan Mint Listed on the EICC-GeSI List Gold (Au) JAPAN Japan New Metals Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) JAPAN Japan pure chemical Co.,Ltd. Unknown Gold (Au) JAPAN Jean Goldschmidt International Unknown Tin (Sn) BELGIUM Jiangsu Hetian Technological Material Co.,Ltd Unknown Tungsten (W) CHINA Jiangxi Copper Company Limited Listed on the EICC-GeSI List Gold (Au) CHINA Jiangxi Gan Bei Tungsten Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA Jiangxi Jinshunda Tin Co. Ltd. Unknown Tin (Sn) CHINA Jiangxi Minmetals Gao'an Non-ferrous Metals Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA Jiangxi Nanshan Listed on the EICC-GeSI List Tin (Sn) CHINA Jiangxi Rare Earth & Rare Metals Tungsten Group Corp Unknown Gold (Au) CHINA Jiangxi Rare Earth Metals Tungsten Group Corp. Unknown Tantalum (Ta) CHINA Jiangxi Richsea New Materials Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA Jiangxi Tonggu Non-ferrous Metallurgical & Chemical Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA Jiangxi Xinsheng Tungsten Industry Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA Jiangxi Yaosheng Tungsten Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA JiangxiShunda Huichang Kam Tin Co., Ltd. Unknown Tin (Sn) CHINA Jinchang Gold Mine Unknown Gold (Au) CHINA Jinlong Copper Co., Ltd. Unknown Gold (Au) CHINA JiuJiang JinXin Nonferrous Metals Co., Ltd. Listed on the CFS List Tantalum (Ta) CHINA Jiujiang Tanbre Co., Ltd. Listed on the CFS List Tantalum (Ta) CHINA Johnson Matthey Inc Listed on the CFS List Gold (Au) UNITED STATES Johnson Matthey Ltd Listed on the CFS List Gold (Au) CANADA JSC Ekaterinburg Non-Ferrous Metal Processing Plant Listed on the EICC-GeSI List Gold (Au) RUSSIAN FEDERATION JSC Uralelectromed Listed on the EICC-GeSI List Gold (Au) RUSSIAN FEDERATION JX Nippon Mining & Metals Co., Ltd. Listed on the CFS List Gold (Au) JAPAN KAMET Blue Powder Corporation Unknown Tantalum (Ta) UNITED STATES Kanfort international holding Unknown Gold (Au) CHINA Kazzinc Ltd Listed on the EICC-GeSI List Gold (Au) KAZAKHSTAN Kee Shing Unknown Gold (Au) CHINA KEMET Blue Metals Listed on the EICC-GeSI List Tantalum (Ta) MEXICO Kennametal Fallon Listed on the EICC-GeSI List Tungsten (W) UNITED STATES Kennametal Huntsville Listed on the EICC-GeSI List Tungsten (W) UNITED STATES Kennecott Utah Copper LLC Listed on the CFS List Gold (Au) UNITED STATES King-Tan Tantalum Industry Ltd Listed on the EICC-GeSI List Tantalum (Ta) CHINA Koba Tin Unknown Tin (Sn) INDONESIA Kojima Chemicals Co., Ltd Listed on the CFS List Gold (Au) JAPAN Koki Products Co.,Ltd Unknown Tin (Sn) THAILAND Korea Metal Co. Ltd Listed on the EICC-GeSI List Gold (Au) KOREA, REPUBLIC OF Kovohut“ Pøíbram Unknown Tin (Sn) CZECH REPUBLIC Kundur Smelter Unknown Tin (Sn) INDONESIA KYORITSU GOKIN CO.,LTD. Unknown Tungsten (W) JAPAN Kyrgyzaltyn JSC Listed on the EICC-GeSI List Gold (Au) KYRGYZSTAN L' azurde Company For Jewelry Listed on the EICC-GeSI List Gold (Au) SAUDI ARABIA LG INTERNATIONAL CORP Unknown Tin (Sn) KOREA, REPUBLIC OF Lingbao Gold Company Limited Listed on the EICC-GeSI List Gold (Au) CHINA Lingbao Jinyuan Tonghui Refinery Co. Ltd. Listed on the EICC-GeSI List Gold (Au) CHINA Linwu Xianggui Smelter Co Listed on the EICC-GeSI List Tin (Sn) CHINA London Bullion Market Association Unknown Gold (Au) UNITED KINGDOM LSM Brasil S.A. Listed on the CFS List Tantalum (Ta) BRAZIL LS-NIKKO Copper Inc. Listed on the CFS List Gold (Au) KOREA, REPUBLIC OF Luo Yang ZIJIN YINHUI Gold Smelting Co., Ltd. Unknown Gold (Au) CHINA Luoyang Zijin Yinhui Metal Smelt Co Ltd Listed on the EICC-GeSI List Gold (Au) CHINA Magnu's Minerais Metais e Ligas LTDA Listed on the CFS List Tin (Sn) BRAZIL Malaysia Smelting Corporation (MSC) Listed on the CFS List Tin (Sn) MALAYSIA Malipo Haiyu Tungsten Co., Ltd. Listed on the CFS List Tungsten (W) CHINA Materials Eco-Refining CO.,LTD Unknown Tin (Sn) JAPAN Materion Listed on the CFS List Gold (Au) UNITED STATES Matsuda Sangyo Co., Ltd. Listed on the CFS List Gold (Au) JAPAN Matsuo Electric Unknown Tantalum (Ta) JAPAN Melt Metais e Ligas S/A Listed on the EICC-GeSI List Tin (Sn) BRAZIL Mentok Smelter Unknown Tin (Sn) INDONESIA Metahub Industries Sdn. Bhd Unknown Tin (Sn) MALAYSIA Metal Do Co.,Ltd Unknown Tantalum (Ta) JAPAN Metallic Resources Inc Unknown Tin (Sn) UNITED STATES Metallo Chimique Listed on the EICC-GeSI List Tin (Sn) BELGIUM Metallo Chimique (Keeling & Walker ) Unknown Tin (Sn) BELGIUM Metallurgical Products India (Pvt.) Ltd. Listed on the CFS List Tantalum (Ta) INDIA Metalor Technologies (Hong Kong) Ltd Listed on the CFS List Gold (Au) HONG KONG Metalor Technologies (Singapore) Pte. Ltd. Listed on the EICC-GeSI List Gold (Au) SINGAPORE Metalor Technologies (Suzhou) Co Ltd Unknown Gold (Au) CHINA Metalor Technologies SA Listed on the CFS List Gold (Au) SWITZERLAND Metalor USA Refining Corporation Listed on the CFS List Gold (Au) UNITED STATES Meterion Advanced Materials Thin Film Products Unknown Tantalum (Ta) UNITED STATES Met-Mex Peñoles, S.A. Listed on the EICC-GeSI List Gold (Au) MEXICO Minchali Metal industry Co. Ltd. Unknown Tin (Sn) TAIWAN Mineração Taboca S.A. Listed on the CFS List Tin (Sn) BRAZIL Minmetals Ganzhou Tin Co. Ltd. Listed on the CFS List Tin (Sn) CHINA Minsur Listed on the CFS List Tin (Sn) PERU Mistubishi Materials Corporation Unknown Tin (Sn) JAPAN Mitsubishi Materials Corporation Listed on the CFS List Tin (Sn) JAPAN Mitsubishi Materials Corporation Listed on the CFS List Gold (Au) JAPAN Mitsui Global Precious Metals .INC Unknown Gold (Au) HONG KONG Mitsui Mining & Smelting Listed on the CFS List Tantalum (Ta) JAPAN Mitsui Mining and Smelting Co., Ltd. Listed on the CFS List Gold (Au) JAPAN Mitsui Sumitomo Metal Mining Brass & Copper Co.,Ltd Unknown Tin (Sn) JAPAN Mitubishi Materials Corporation Unknown Gold (Au) JAPAN Mitui kinzoku Co Ltd takehara seirenjyo Unknown Gold (Au) JAPAN MK electron Unknown Gold (Au) KOREA, REPUBLIC OF Molycorp Silmet A.S. Listed on the CFS List Tantalum (Ta) ESTONIA Morris and Watson Ltd Unknown Gold (Au) NEW ZEALAND Moscow Special Alloys Processing Plant Listed on the EICC-GeSI List Gold (Au) RUSSIAN FEDERATION Nadir Metal Rafineri San. Ve Tic. A.ª. Listed on the EICC-GeSI List Gold (Au) TURKEY Nanchang Cemented Carbide Limited Liability Company Unknown Tungsten (W) CHINA Nankang Nanshan Tin Co., Ltd. Unknown Tin (Sn) CHINA Nankang Nanshan Tin Manufactory Co., Ltd. Unknown Tin (Sn) CHINA Nathan Trotter & Co.,Inc. Unknown Tin (Sn) UNITED STATES Natsuda Sangyo Co., Ltd Unknown Gold (Au) JAPAN Navoi Mining and Metallurgical Combinat Listed on the EICC-GeSI List Gold (Au) UZBEKISTAN Ney Metals and Alloys Unknown Tin (Sn) UNITED STATES Nihama Nickel Refinery Unknown Gold (Au) JAPAN Nihon Genma MFG Co., Ltd. Unknown Tin (Sn) THAILAND Nihon Material Co. LTD Listed on the CFS List Gold (Au) JAPAN Niihama Toyo Smelter & Refinery Unknown Gold (Au) JAPAN Ninghua Xingluokeng Tungsten Mine Co., Ltd. Unknown Tungsten (W) CHINA Ningxia Orient Tantalum Industry Co., Ltd. Listed on the CFS List Tantalum (Ta) CHINA Niobec Unknown Tantalum (Ta) CANADA Nippon Filler Metals Ltd Unknown Tin (Sn) JAPAN Nippon steel & Sumitomo metal corporation Unknown Tin (Sn) JAPAN Nohon Material Corporation Unknown Gold (Au) JAPAN North American Tungsten Corporation Ltd. Unknown Tungsten (W) CANADA North Star BlueScope Steel, LLC Unknown Tin (Sn) UNITED STATES Noventa Unknown Tantalum (Ta) MOZAMBIQUE Novosibirsk Integrated Tin Works Listed on the EICC-GeSI List Tin (Sn) RUSSIAN FEDERATION Nyrstar Metal Unknown Gold (Au) AUSTRALIA O.M. Manufacturing (Thailand) Co., Ltd. Listed on the EICC-GeSI List Tin (Sn) THAILAND O.M. Manufacturing Philippines, Inc. Listed on the EICC-GeSI List Tin (Sn) PHILIPPINES Ohio Precious Metals, LLC Listed on the CFS List Gold (Au) UNITED STATES Ohura Precious Metal Industry Co., Ltd Listed on the CFS List Gold (Au) JAPAN OJSC “The Gulidov Krasnoyarsk Non-Ferrous Metals Plant” (OJSC Krastvetmet) Listed on the EICC-GeSI List Gold (Au) RUSSIAN FEDERATION OJSC Kolyma Refinery Listed on the EICC-GeSI List Gold (Au) RUSSIAN FEDERATION OMSA Listed on the CFS List Tin (Sn) BOLIVIA Operaciones Metalurgica S.A. Unknown Gold (Au) BOLIVIA PAMP SA Listed on the CFS List Gold (Au) SWITZERLAND Pan Pacific Copper Co. Ltd. Unknown Tantalum (Ta) JAPAN PBT Unknown Tin (Sn) FRANCE Penglai Penggang Gold Industry Co Ltd Listed on the EICC-GeSI List Gold (Au) CHINA Perusahaan Sadur Timah Malasia Unknown Tin (Sn) MALAYSIA Philippine Associated Smelting and Refining Corporation Unknown Gold (Au) PHILIPPINES Plansee Listed on the CFS List Tantalum (Ta) AUSTRIA Plansee SE Liezen Listed on the EICC-GeSI List Tantalum (Ta) AUSTRIA Plansee SE Reutte Listed on the EICC-GeSI List Tantalum (Ta) AUSTRIA Pobedit JSC Unknown Tungsten (W) RUSSIAN FEDERATION Pogo Gold Mining Unknown Gold (Au) UNITED STATES Poongsan Corporation Unknown Tin (Sn) KOREA, REPUBLIC OF Posco Unknown Tantalum (Ta) KOREA, REPUBLIC OF PRECIOUS METAL SALES CORP. Unknown Gold (Au) UNITED STATES Prioksky Plant of Non-Ferrous Metals Listed on the EICC-GeSI List Gold (Au) RUSSIAN FEDERATION PT Alam Lestari Kencana Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Aneka Tambang (Persero) Tbk Listed on the EICC-GeSI List Gold (Au) INDONESIA PT Artha Cipta Langgeng Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT ATD Makmur Mandiri Jaya Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Babel Inti Perkasa Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Babel Surya Alam Lestari Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Bangka Kudai Tin Listed on the CFS List Tin (Sn) INDONESIA PT Bangka Putra Karya Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Bangka Timah Utama Sejahtera Listed on the CFS List Tin (Sn) INDONESIA PT Bangka Tin Industry Listed on the CFS List Tin (Sn) INDONESIA PT Belitung Industri Sejahtera Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT BilliTin Makmur Lestari Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Bukit Timah Listed on the CFS List Tin (Sn) INDONESIA PT Eunindo Usaha Mandiri Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Fang Di MulTindo Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT HP Metals Indonesia Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Inti Stania Prima Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Karimun Mining Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Koba Tin Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Mitra Stania Prima Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Panca Mega Persada Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Pelat Timah Nusantara Tbk Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Prima Timah Utama Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT REFINED BANGKA TIN Listed on the CFS List Tin (Sn) INDONESIA PT Sariwiguna Binasentosa Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Seirama Tin investment Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Stanindo Inti Perkasa Listed on the CFS List Tin (Sn) INDONESIA PT Sumber Jaya Indah Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Supra Sukses Trinusa Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Tambang Timah Listed on the CFS List Tin (Sn) INDONESIA PT Tinindo Inter Nusa Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Tommy Utama Listed on the EICC-GeSI List Tin (Sn) INDONESIA PT Yinchendo Mining Industry Listed on the EICC-GeSI List Tin (Sn) INDONESIA Pure Technology Unknown Tin (Sn) RUSSIAN FEDERATION PX Précinox SA Listed on the EICC-GeSI List Gold (Au) SWITZERLAND Qualitek delta philippines inc Unknown Tin (Sn) PHILIPPINES QuantumClean Listed on the CFS List Tantalum (Ta) UNITED STATES Rand Refinery (Pty) Ltd Listed on the CFS List Gold (Au) SOUTH AFRICA Redring Solder (Malaysia) Sdn. Bhd. Unknown Tin (Sn) MALAYSIA RFH Tantalum Smeltry Co., Ltd Listed on the CFS List Tantalum (Ta) CHINA Royal Canadian Mint Listed on the CFS List Gold (Au) CANADA Rui Da Hung Listed on the EICC-GeSI List Tin (Sn) TAIWAN Sabin Metal Corp. Listed on the EICC-GeSI List Gold (Au) UNITED STATES Safimet Spa. (Gold refiners) Unknown Gold (Au) ITALY Samduck Precious Metals Listed on the EICC-GeSI List Gold (Au) KOREA, REPUBLIC OF Samsung_LS-Nikko Copper Inc. Unknown Gold (Au) KOREA, REPUBLIC OF SAMWON METALS Corp. Listed on the EICC-GeSI List Gold (Au) KOREA, REPUBLIC OF Sandong zhao jin bullion refinery ltd. Unknown Gold (Au) CHINA Saxonia Edelmetallrecycling Unknown Gold (Au) GERMANY Schone Edelmetaal Listed on the EICC-GeSI List Gold (Au) NETHERLANDS SD Gold Unknown Gold (Au) UNITED STATES SENDANEX CHEMICAL INDUSTRY & RICHEMAX INTERNATIONAL CO.,LTD Unknown Gold (Au) TAIWAN Senju Metal (H.K) Limited Unknown Tin (Sn) CHINA SENJU METAL INDUSTRY CO.,LTD. Unknown Tin (Sn) JAPAN SEVELAR Unknown Tin (Sn) SPAIN SGE (Shanghai Gold exchange) - Gold transaction authorities in China Unknown Gold (Au) CHINA SGS BOLIVIA S.A. Unknown Tin (Sn) BOLIVIA Shan Dong Huangjin Unknown Gold (Au) CHINA SHANDONG GOLD GROUP CO.,LTD. Unknown Gold (Au) CHINA Shandong Gold Mining Co., Ltd Unknown Gold (Au) CHINA Shandong GUODA gold CO.,LTD. Unknown Gold (Au) CHINA Shandong penglai gold smelter Unknown Gold (Au) CHINA Shandong Tarzan Bio-Gold Industry Co., Ltd. Unknown Gold (Au) CHINA Shandong Tiancheng Biological Gold Industrial Co. Ltd. Unknown Gold (Au) CHINA Shandong Zhaojin Gold & Silver Refinery Co. Ltd Listed on the EICC-GeSI List Gold (Au) CHINA Shanghai Jiangxi Metals Co. Ltd Listed on the EICC-GeSI List Tantalum (Ta) CHINA Shen Mao Solder(m)Sdn Bhd Unknown Tin (Sn) MALAYSIA Shen Mao Solder(m)Sdn Bhd Unknown Gold (Au) MALAYSIA Shenmao Technology Inc. Unknown Tin (Sn) TAIWAN Shenzhen Anchen Soldering Tin Product Co., Ltd. Unknown Tin (Sn) CHINA Shenzhen fujun material technology co.,ltd Unknown Gold (Au) CHINA Shenzhen Jinjunwei Resource Comprehensive Development Co., Ltd Unknown Gold (Au) CHINA Sincemat.Co.Ltd. Unknown Tungsten (W) CHINA SINO-PLATINUM METALS CO.,LTD Unknown Gold (Au) CHINA So Accurate Group, Inc. Listed on the EICC-GeSI List Gold (Au) UNITED STATES SOE Shyolkovsky Factory of Secondary Precious Metals Listed on the EICC-GeSI List Gold (Au) RUSSIAN FEDERATION Soft Metais, Ltda. Listed on the EICC-GeSI List Tin (Sn) BRAZIL Sojitz Corporation Unknown Gold (Au) JAPAN Solar Applied Materials Technology Corp. Listed on the CFS List Gold (Au) TAIWAN Solderindo Unknown Tin (Sn) INDONESIA Soleras Unknown Tungsten (W) UNITED STATES Solikamsk Magnesium Works OAO Listed on the CFS List Tantalum (Ta) RUSSIAN FEDERATION SONGWON Unknown Tin (Sn) KOREA, REPUBLIC OF Sumisho Materials Corp. Unknown Gold (Au) JAPAN Sumitomo Electric, USA (A.L.M.T.) Unknown Tungsten (W) UNITED STATES Sumitomo Metal Mining Co., Ltd. Listed on the CFS List Gold (Au) JAPAN Super Dragon Technology Co., Ltd. Unknown Gold (Au) TAIWAN Suzhou Xingrui Noble Metal Material Co., Ltd. Unknown Gold (Au) CHINA Taiwan Sumiko Material Co., Ltd Unknown Gold (Au) TAIWAN Taki Chemicals Listed on the CFS List Tantalum (Ta) JAPAN Talcang City Nankang Metal Material Co., Ltd Unknown Tin (Sn) CHINA Talison Minerals Pty Ltd Unknown Tantalum (Ta) AUSTRALIA Tanaka Kikinzoku Kogyo K.K. Listed on the CFS List Gold (Au) JAPAN Tanco Unknown Tantalum (Ta) CANADA Technic Inc Unknown Gold (Au) UNITED STATES Tejing (Vietnam) Tungsten Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) VIET NAM Telex Listed on the CFS List Tantalum (Ta) UNITED STATES TENNANT METALS PTY LTD Unknown Tin (Sn) AUSTRALIA Thaisarco Listed on the CFS List Tin (Sn) THAILAND The Gold Smelter of Guangdong, Gao Yao He Tai Gold Mining Unknown Gold (Au) CHINA The Great Wall Gold and Silver Refinery of China Listed on the EICC-GeSI List Gold (Au) CHINA The Hutti Gold Mines Company Limited Unknown Gold (Au) INDIA The Refinery of Shandong Gold Mining Co. Ltd Listed on the EICC-GeSI List Gold (Au) CHINA Tokuriki Honten Co., Ltd Listed on the CFS List Gold (Au) JAPAN Tongding Metal Material Co.,Ltd. Unknown Tin (Sn) CHINA Tongling nonferrous Metals Group Co.,Ltd Listed on the EICC-GeSI List Gold (Au) CHINA Torecom Listed on the EICC-GeSI List Gold (Au) KOREA, REPUBLIC OF Toshiba Material Co., Ltd Unknown Tungsten (W) CHINA Toyo Smelter & Refinery of Sumitomo Metal Mining Co.,Ltd Unknown Gold (Au) JAPAN Tranzact Unknown Tungsten (W) UNITED STATES Ulba Listed on the CFS List Tantalum (Ta) KAZAKHSTAN Umicore Brasil Ltda Listed on the CFS List Gold (Au) BRAZIL Umicore Galvanotechnik GmbH Unknown Gold (Au) GERMANY Umicore Precious Metals Thailand Listed on the CFS List Gold (Au) THAILAND Umicore SA Unknown Gold (Au) CANADA Umicore SA Business Unit Precious Metals Refining Listed on the CFS List Gold (Au) BELGIUM Umicore SA Business Unit Precious Metals Refining Unknown Tin (Sn) BELGIUM Uni Bros Metal Pte Ltd Unknown Tin (Sn) SINGAPORE Uniforce Metal Industrial Corp. Unknown Tin (Sn) INDONESIA UNIFORCE METAL INDUSTRIAL CORP. Unknown Tin (Sn) TAIWAN United Precious Metal Refining, Inc. Listed on the CFS List Gold (Au) UNITED STATES Valcambi SA Listed on the CFS List Gold (Au) SWITZERLAND VERTEX METALS INCORPORATION Unknown Tin (Sn) TAIWAN Vietnam Youngsun Tungsten Industry Co., Ltd Listed on the EICC-GeSI List Tungsten (W) VIET NAM VISHAY TANTALUM Unknown Tantalum (Ta) PANAMA Voss Metals Company, Inc. Unknown Tungsten (W) UNITED STATES VQB MINERAL AND TRADING GROUP JOINT STOCK COMPANY Unknown Tin (Sn) VIET NAM Western Australian Mint trading as The Perth Mint Listed on the CFS List Gold (Au) AUSTRALIA Western Metal Materials Co.,ltd Unknown Tungsten (W) CHINA Westfalenzinn Unknown Tin (Sn) GERMANY White Solder Metalurgia e Mineração Ltda. Listed on the CFS List Tin (Sn) BRAZIL Williams Gold Refining Company Unknown Gold (Au) UNITED STATES Williams Gold Refining Company Unknown Gold (Au) CANADA Wolfram Bergbau und Hütten AG Listed on the EICC-GeSI List Tungsten (W) AUSTRIA Wolfram Company CJSC Listed on the EICC-GeSI List Tungsten (W) RUSSIAN FEDERATION WUHU ZHONGYUAN METAL SHEET AND FOIL CO.,LTD Unknown Tin (Sn) CHINA Wujiang City Luxu Tin Factory Unknown Tin (Sn) CHINA Xiamen JInbo Metal Co., Ltd. Unknown Gold (Au) CHINA Xiamen Tungsten (H.C.) Co., Ltd. Listed on the CFS List Tungsten (W) CHINA Xiamen Tungsten Co., Ltd. Listed on the CFS List Tungsten (W) CHINA Xianghualing Tin Co., Ltd. Unknown Tin (Sn) CHINA Xianglu Tungsten Industry Co., Ltd. Unknown Tungsten (W) CHINA Xin Tongding Unknown Tin (Sn) CHINA Xinhai Rendan Shaoguan Tungsten Co., Ltd. Listed on the EICC-GeSI List Tungsten (W) CHINA XinYe Co. Ltd Unknown Gold (Au) CHINA XURI Unknown Tin (Sn) CHINA YAMAMOTO PRECIOUS METAL CO., LTD. Listed on the EICC-GeSI List Gold (Au) JAPAN Yano Metal Unknown Tantalum (Ta) JAPAN Yantai Guodasafina High-Tech Environmental Refinery Co., Ltd. Unknown Gold (Au) CHINA Yantai Zhaojin Kanfort Precious Metals Co., Ltd Unknown Gold (Au) CHINA Yantai Zhaojin Lai Fu Co., Ltd. Unknown Gold (Au) CHINA Yichun Jin Yang Rare Metal Co., Ltd Listed on the CFS List Tantalum (Ta) CHINA Yifeng Tin Industry (Chenzhou) Co Ltd Unknown Tin (Sn) CHINA Yokohama Metal Co Ltd Listed on the EICC-GeSI List Gold (Au) JAPAN YTMM Unknown Tin (Sn) CHINA Yunnan Chengfeng Non-ferrous Metals Co.,Ltd. Listed on the EICC-GeSI List Tin (Sn) CHINA Yunnan Copper Industry Co Ltd Listed on the EICC-GeSI List Gold (Au) CHINA YunNan Gejiu Yunxin Electrolyze Limited Unknown Tin (Sn) CHINA Yunnan Gejiu Zili Metallurgy Co.,Ltd Unknown Tin (Sn) CHINA Yunnan Metallurgical Group Co., Ltd Unknown Gold (Au) CHINA Yunnan Tin Company, Ltd. Listed on the CFS List Tin (Sn) CHINA Yuntinic Resources GmbH Unknown Tin (Sn) UNITED STATES Yuntinic Resources GmbH Unknown Tin (Sn) GERMANY YunXi Unknown Tin (Sn) CHINA Zhaojin Group co., ltd Unknown Gold (Au) CHINA ZhaoJin Mining Industry Co.,Ltd. Unknown Gold (Au) CHINA Zhaoyuan gold smelting co., LTD Unknown Gold (Au) CHINA Zhe Jiang Guang Yuan Noble Metal Smelting Factory Unknown Gold (Au) CHINA Zhongkuang Gold Industry Limited Company Unknown Gold (Au) CHINA Zhongyuan Gold Smelter of Zhongjin Gold Corporation Listed on the EICC-GeSI List Gold (Au) CHINA Zhuhai Horyison Solder Co.,Ltd Unknown Tin (Sn) CHINA Zhuzhou Cement Carbide Listed on the CFS List Tantalum (Ta) CHINA Zhuzhou Cemented Carbide Group Co Ltd Listed on the CFS List Tungsten (W) CHINA Zijin Mining Group Co. Ltd Listed on the EICC-GeSI List Gold (Au) CHINA Zu Hai Haiyuxin Tin Products Co., Ltd. Unknown Tin (Sn) CHINA Our efforts to determine the mine or location of origin of the 3TG used in our products consisted of the due diligence measures described in this report. In particular, because independent third party audit programs validate whether sufficient evidence exists regarding country, mine and/or location of origin of the 3TG that the audited smelter or refiner facilities have processed, we relied on the information made available by such programs for the smelters and refiners in our supply chain. We were unable to ascertain the country of origin and/or chain of custody of all necessary 3TG processed by these facilities because, for this reporting period, certain smelter and refiner facilities (1) had not yet received a "conflict free" designation from an independent third party audit program and (2) did not respond to our requests for country of origin or chain of custody information. Planned Steps to Improve Due Diligence We intend to take the following steps to improve our due diligence program: 1. Continue to work with suppliers to collect a complete list of smelters within Spartan Motor’s supply chain 2. Provide education to suppliers annually 3. Continue to implement and improve our supplier engagement program
